                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:17-cv-00223-FL


  EDGE-WORKS MANUFACTURING
  COMPANY, a North Carolina corporation,                   ORDER ON MOTION TO SEAL
      Plaintiff/Counterclaim-Defendant,                           DOCUMENT

     v.

  HSG, LLC and CTG1, LLC,
       Defendant/Counterclaim-Plaintiffs




                                             ORDER

          Before the Court is Plaintiff Edge-Works Manufacturing Company Unopposed

Motion to Seal the Reply Memorandum in Support of Motion for a Two Week Extension of

Rule 26(a)(2)(B) Expert Witness Report Deadline (DE 110) (“Reply”) that was provisionally

filed under seal by Edge-Works.

          The Reply includes confidential financial business information relating to both parties,

namely sales figures and profit margins for various products.         This information has been

designated as “Attorneys’ Eyes Only” by the parties pursuant to the Protective Order (DE 67) in

this matter. The Court agrees that such information should remain sealed, and therefore, finds

that it is appropriate to enter an order sealing the previously filed Reply (DE 110). In order to

minimize concerns relating to public access, the Court accepts the redacted version of the Reply.

          The Court has come to this conclusion mindful of the factors set forth in Stone v.

University of Maryland Medical System Corp., 855 F.2d. 178, (4th Cir. 1988); see also, Ashcraft




                                             Page 1 of 2
v. Cononco, Inc. 218 F.3d 288, 302 (4th Cir. 2000), which mandates that before entering an order

to seal documents, a district court must “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less drastic alternatives to

sealing the documents, and (3) provide specific reasons and factual findings supporting its

decisions to seal the documents.”

       Docketing the motion to seal reasonably in advance of deciding the issue is sufficient to

meet the public notice requirement. Ashcraft; In re Knight Publishing Co., 743 F.2d 231, 235

(4th Cir. 1984). Additionally, by allowing Edge-Works to file a redacted version of the

Reply, the sealing of documents is less drastic.

       This Court finds that Edge-Works has satisfied the standard set forth in Stone by publicly

filing contemporaneously with this motion a redacted version of the Reply narrowly tailored to

remove the confidential business information.

       For these reasons, and for good cause shown, Plaintiff’s Motion to Seal the previously

filed Reply (DE 110) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk is directed to seal the previously filed, un-

redacted version, of the Reply (DE 110), and that document shall remain SEALED until further

order of this Court.

       SO ORDERED, this the 30th day of January, 2020.



                                             ______________________________________
                                             HON. LOUISE W. FLANAGAN
                                             UNITED STATES DISTRICT COURT JUDGE




                                            Page 2 of 2
